Case 6:19-bk-03090-KSJ Doc11 Filed 05/13/19 Page 1 of 55

FILED

Debtor 4 Lene by am Scott MAY | 3 2018

FirstName j iddie Name Last Name

Fill in this information to identify your case:

(Seon filing) First Name Middie Name Last Name Cc lerk } U * S . B a nkru ptcy,
Orlando Division

 

United States Bankruptcy Court for the: District of

Casenumber _1¢~ © 3096-G > C) Check if this is an
(if known) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

| part 4: | Summarize Your Assets

 

 

Value of wt at you own .
1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B 0... sesccsessenssenesanenseseseneenesssueensssesesseaseenvesneesnaeaenansenennsassaness $_

ib. Copy line 62, Total personal property, from Schedule A/B .....csccsssesessssesetstcessarenstscenssrenscceretsacssrsetecasnesssecareessseegtats $ ©

 

1c. Copy line 63, Total of all property on Schedule A/B ue ccccceesssecesesenesesesssesearsenssnseesassescarsesesasnsvecertonsenseesenessoeneenasenees

red Summarize Your Liabilities

$36, 967, 00

 

 

 

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............. $

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

 

 

 

 

 

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F........ccscsereesseeeteressenes $
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F 00... -ensssseretseessecsenes + §
Your total liabilities $
EERE summarize Your Income and Expenses
4. Schedule I: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule |... ess seeceesssessenereseenscnansesceevsanseceaesesreseesesepesceeseasensns $
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J oo... ecescscscessensessseseseeeseeseceansaessesseecreecescecsessterensesneesastieenresessaeee $

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 6:19-bk-03090-KSJ Doc11 Filed 05/13/19 Page 2 of 55

Debtor 1 Wend. Ly an Scott Case number (irknown_1%-P 3090 ~G3

FirstName 4 Middie Name Last Name

Eo Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

A No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

 

7. What kind of debt do you have?

wf Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $a S74. VG

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

_From Part 4on Schedule EF, copy te following:
9a. Domestic support obligations (Copy line 6a.) $
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) sii OQ A OO O
9d. Student loans. (Copy line 6f.) $ OQ
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ O
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +3 O
9g. Total. Add lines 9a through 9f. sllo,eee2

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 
Case 6:19-bk-03090-KSJ Doc 11

Filed 05/13/19 Page 3 of 55

Fill in this information to identify your case and this filing:

Lyon
Middle Name

Debtor 1
FirstName

Debtor 2

5 tod

Last Name

 

(Spouse, if filing) First Name Middie Name

United States Bankruptcy Court for the:

19 ~ 0309 0-GTF_

Case number

 

Last Name

District of

L) Check if this is an

 

Official Form 106A/B

 

Schedule A/B: Property

amended filing

12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

PARNo. Go to Part 2.
CJ Yes. Where is the property?

14.

1. Do you own or have any legal or equitable Interest in any residence, building, land, or similar property?

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

If you own or have more than one, list here:

1.2.
Street address, if available, or other description

 

 

 

City State ZIP Code

 

County

 

Official Form 106A/B

What is the property? Check all that apply.

Do not deduct secured claims. or: exemptions. Put
(single-family home it of a ims o

    

Q Duplex or multi-unit building

C) Condominium or cooperative Current value ofthe Current value of the

 

(] Manufactured or mobile home entire property? portion you own?
U) Land $ $

L) investment property

Q) timeshare Describe the nature of your ownership
0 other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CI Debtor 1 only

QQ Debtor 2 only

L} Debtor 1 and Debtor 2 only

CI At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

CD Check if this is community property
(see instructions)

 

What is the property? Check aii that apply.
a Single-family home

   

Q Duplex or multi-unit building : Creditors Who Have Claims Secured by Property.

) Condominium or cooperative
(2 Manufactured or mobile home

 

Current value of the Current value of the
entire property? portion you own?

 

OQ) Lana $ $ i
C) investment property
Q Timeshare Describe the nature of your ownership

CO Other interest (such as fee simple, tenancy by

 

the entireties, or a life estate), if known. :
Who has an interest in the property? Check one. |
2 Debtor 1 only
C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C2] check if this is community property
C2 at least one of the debtors and another

(see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

Schedule A/B: Property page 1
Case 6:19-bk-03090-KSJ Doc11 Filed 05/13/19 Page 4 of 55

Debtor 1 Wendy ina Scott Case number (rknowm 19 ~ 93690 ~-G 371

FirstName  / Middle Name Last Name

 

 

What is the property? Check all that apply.

 

 

 

 

 

43 Q Single-family home

Street address, if available, or other description Q Duplex or multi-unit building : ie ‘ £
OQ) condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? Portion you own?
CQ) Land $ $
C) investment property

City State ZIP Code (0 Timeshare Describe the nature of your ownership
O) other interest (such as fee simple, tenancy by

el

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CJ Debtor 1 only

 

 

County CD Debtor 2 only
(J Debtor 1 and Debtor 2 only ) Check if this is community property
(I At least one of the debtors and another {see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $
you have attached for Part 1. Write that number here. .........:ccccssseserees Sup eusscnenenasecatencecenrsteceeseeeeterens seeueoes peatenare >

 

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 
 
 

 

 

 

 

 

   
   
 

 

 

 

GC] No
CH Yes
31. Make: Podae Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
ft nN Schedule D:
Model: Geurney debtor 1 only vi ji ured by Property,
. 2o\z CI Debtor 2 only vo
Year: — Q1 debtor 1 and Debtor 2 only Current value of the cortien value of the
Approximate mileage: 23,000 _ (C2 At least one of the debtors and another Property y
Other information:
Lease Cay, owe 34.937 apero | U) Check if this is community property (see $ 31, 127 $ ©
‘ instructions)
W/soreces (lent own)
If you own or have more than one, describe here:
3.2, Make: Who has an interest in the property? Check one. _ Do not deduct secured claims or ‘exemptions. Put _
i : n Schedule D:
Model: O) Debtor 1 only | Creditors Who Have Claims Secured by Property.
Year: C2 Debtor 2 only sea :
ear L) Debtor 1 and Debtor 2 only entire property? the cata
Approximate mileage: (] At least one of the debtors and another
Other information:
(2 Check if this is community property (see $ $

 

instructions)

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 2
Case 6:19-bk-03090-KSJ Doc11 Filed 05/13/19 Page 5 of 55

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Wwendy by and 5 cot Case number (known 19 ~ OFO9O~-& 3 7
FirstName ‘/ Middie Name Last Name
3.3, Make: Who has an interest in the property? Check one.
Model: C) Debtor 1 only
L) Debtor 2 only he :
Year: U1 Debtor 4 and Debtor 2 only curent value cf the current value of the
. . . u
Approximate mileage: C] At least one of the debtors and another property P y
Other information:
() Check if this is community property (see $ $
instructions)
3.4. Make: Who has an interest in the property? Check one. © py ured claims or exemptions. Put _
| M Gi Debtor 4 onty othe. Brunt any. secured claims on Schedule D:
jodel: aim erty.
L) Debtor 2 only satis
Year: QQ) Debtor 1 and Debtor 2 only current value of the Current value of the
Approximate mileage: () At least one of the debtors and another Property P y
Other information:
C) Check if this is community property (see $ $

 

instructions)

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

J.No

 

 

 

 

 

 

  
  
        

C] Yes
4.4, Make: Who has an interest in the property? Check one. oe cee deduct fay ae claims or exemptions. Put
Model: J Debtor 1 only
(3 Debtor 2 onty : :
Year: (Debtor 4 and D. 5 : a8 S
. _ ebtor 1 and Debtor 2 only Current value ofthe Current value of the
Other information: UO At least one of the debtors and another entire property? portion you own?
(2 Check if this is community property (see $ $
instructions)
If you own or have more than one, list here: |
42. Make: Who has an interest in the property? Check one.

mptions. Put

 

 

 

 

 

 

 

 

 

 

 

: é i in Schedule. Dd
Model: Q) Debtor 1 only Creditors Who av Claims Secured by roperty.
Year: (2 Debtor 2 only : oF
cer O bebior + an Dbior2 ony rersmucorte Curent value cre
Other information: LJ At least one of the debtors and another
U) Check if this is community property (see § $
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages s 3\ 9477.00
you have attached for Part 2. Write that number here 0... ees esserneretsseeseenenseenenstareseeneeees a» eee
Official Form 106A/B Schedule A/B: Property page 3
Case 6:19-bk-03090-KSJ Doc11 Filed 05/13/19 Page 6 of 55

Debtor 1 Cendes Wan Scott

First Name 3 Middie Name Last Name

   

Describe Your Personal and Household Items

 

itable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

 

 

 

 

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

CL) No

Q No pen a
(Ves. Describe......... | 4 owls 4 Plates — “Voee ber Oroning Peom Velde beater Crater
Niajga Blender Mixer fur Oeserts Cookingviensils 3 Tvels Yer iews
7. Electronics Neer Si\weowere Qeensize ves Sheets [comforter $6.

 

Poe. Wwarch

$ owned Math ine.

GY Yes. Describe.......... “Tv MAS comp fee
Gree\e. Rorne Cay Lenore 7

 

 

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
oY stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No

 

CJ Yes. Deseribe..........

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
wy No

 

C2) Yes. Deseribe..........

 

 

 

10. Firearms
ne Pistols, rifles, shotguns, ammunition, and related equipment
No

 

C] Yes. Describe.......... |

 

 

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

C} No

 

Yves. Describe.......... | Every day Clothes  jloclty, tenn Shoes , enc) Dooney Gwke Purse,

 

 

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

OC No

 

 

CY Yes. Describe.......... Class ving + Wah Gehool Class ving , Onler + lsabel Compe Jeweeiyy

 

 

13.Non-farm animals
Examples: Dogs, cats, birds, horses

WW No

 

C} Yes. Describe..........

 

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

C) No

 

Wes. Give specific dick deny vac, \oreliwesth Froor mee
information. ............

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

Case number (known 14 ~ ©30 FoO~ 6 F

 

$245 .eo
$_!, 00. eo
$ 4

$ o

$. 2

$ 1,200. ©
etn eet

$ ¢00.9°°¢

$ ©

$ 39-00

 

 

 

 

for Part 3. Write that number here |... cceeeeteeeteeeneteeeeteees

Official Form 106A/B Schedule A/B: Property

$ | 630.00

 

page 4

 
Debtor 1

Wendy

FirstName

Case 6:19-bk-03090-KSJ Doc11 Filed 05/13/19 Page 7 of 55

Cyan

Middle Name

Scott

Last Name

Case number (irknown_19 ~ O3O9O~ & 37

 

ea Describe Your Financial Assets

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__ Donot deduct secured claims
= -orexemptions,
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
No
CDV OS oes csesssesseevenseersceetnnecnneetessttuaneennsseeaneeeseeeesnantsssesnsstungeeeneessoresecssgerenaeeiaseennntenneeteanseeseeten CASH! oo. ceceteeeeeeeee $ ©
| 17.Deposits of money
: Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
CI No
i ¢ VOS vsccesesccesenteces Institution name:
17.4, Checking account: bank of Amecica $__3-3& :
17,2, Checking account: $ |
17.3. Savings account: AM Ban. $ 7-08
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6, Other financial account: $
17.7, Other financial account: $
: 17.8. Other financial account: $
i
17.9, Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
No
CD Ves oes Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
UW No Name of entity: % of ownership:
(2 Yes. Give specific 0% %
information about 0
them......... 0% % $
0% %

Official Form 106A/B

 

Schedule A/B: Property

 

page 5
 

Case 6:19-bk-03090-KSJ Doc11 Filed 05/13/19 Page 8 of 55

Debtor 1 Wendi Lynn Stott Case number (ifknown) 4% 7 OSO%O - GI]
FirstName _} Middle Name Last Name

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No

CO Yes. Give specific Issuer name:
information about
THOM. cececcsesesseee $

 

 

 

21. Retirement or pension accounts
Examples: Interests in RA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

No

CJ Yes. List each

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

account separately. Type of account: Institution name:
404(k) or similar plan: $
Pension plan: $.
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

caf No

CDV OS ceeccccssssssseeeeseens Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: §
Water: $
Rented furniture: $
Other: $

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
wy No
i Issuer name and description:
$

Official Form 106A/B Schedule A/B: Property page 6

 
Case 6:19-bk-03090-KSJ Doc11 Filed 05/13/19 Page 9 of 55

Debtor 1 Wendy Lynn S Cote Case number (itknown_14_ 7 930 9Q -~GI 7

FirstName Middle Name Last Name

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

No
CD Ves oo ccccsssssssvvsssseeeseeses

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

No

Q Yes. Give specific
information about them.... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

No

C) Yes. Give specific
information about them.... $

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

GNo

C] Yes. Give specific
information about them.... $

 

 

 

 

 

Current value ofthe
jon you own? =
ee it: deduct secured
claims of exemptions.

Money or property owed to you?

    

   

28. Tax refunds owed to you

EI No

Cl Yes. Give specific information
about them, including whether
you already filed the returns State: $
and the tax years. ........cceeseeee

 

Federal:

Local:

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

GNo

 

 

 

 

 

 

Ul Yes. Give specific information..............
Alimony: $
Maintenance: $
Support: $.
Divorce settlement: $
Property settlement: $
30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
No
C] Yes. Give specific information...............
$

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 7
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 10 of 55

Debtor 1 Vlenni¢gh. Man Scott Case number (tion 14 7 O30 490-Ga7

FirstName J Middle Name Last Name

31, Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

QNo

(] Yes. Name the insurance company

f - Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No
CD Yes. Give specific information..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

No
(] Yes. Describe each claim...

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights

Y. off claims
No

() Yes. Describe each claim. ......seee

 

 

 

 

35. Any financial assets you did not already list

(fio

U Yes. Give specific information............

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Were ........ccccsssscsssssssesscsessssssecscssssssneecesssssssssssesssssnsssssscssssrssussissstessssssssnessssssssesssnssserseseeceen »> $ 2O.44{

 

 

 

 

} part 5: | Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1,

 

37,Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
C) Yes. Go to line 38.
Current value of the
portion youown?
Do not deduct secured claims.

 

or exemptions, =
38. Accounts receivable or commissions you already earned
Ll No
CQ] Yes. Describe.......
%

 

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

O) No
C) Yes. Describe.......

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 11 of 55

Debtor 1 Wendy winn ae cott Case number (itknown_ 1A “7 CBO FO ~ & TF
FirstName 7 Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

No

C) Yes. Describe........

 

 

41. Inventory
No

LI Yes. Describe....... 5

 

 

 

 

42, Interests in partnerships or joint ventures

[No

(] Yes. Describe... Name of entity: % of ownership:

% $
%
% $

tf

 

43. Customer lists, mailing lists, or other compilations
No
(2 Yes. Do your fists include personally identifiable information (as defined in 11 U.S.C, § 101(41A))?
CJ) No
CI] Yes. Describe........

 

 

 

 

“a Agy business-related property you did not already list
No

Cl Yes. Give specific
information .........

 

 

 

 

 

PF Ff Ff fF #

 

 

45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here ..........-..cccccssssssereesssssssseesescessncessssscesssssussceescoassssesessessssnonsssessassnvetcecesacnensccesseeenenseseseeessuneeseess »>

 

 

 

   

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

No. Go to Part 7.
() Yes. Go to line 47.

portion you own?
Do not deduct secured claims

Current value of the

 

orexemptions. ©
47. Farm animais
Examples: Livestock, poultry, farm-raised fish :
CO No
OD Ves. ccc
$

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 12 of 55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Wendu Lang @ cott Case number (known | — © 5 O10~lo D7
First Name \) Middie Name Last Name
48. Crops—either growing or harvested
No
Cl Yes. Give specific
information............. $
49.Farm and fishing equipment, implements, machinery, fixtures, and toois of trade
i aN i
CD VES ccesssssccsscceessen
$
50. Farm and fishing supplies, chemicals, and feed
No
hh
$
51. Any farm- and commercial fishing-related property you did not already list
No
C] Yes. Give specific
i information............. $
52. Add the doliar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6, Write that number Were ...........cccsscsssssssseeccsccssssssssseecescosenssseesenssssseesesssssasesssesssssiaeessessssee > 9
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
Eno
Cd Yes. Give specific
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number here > $ ©
List the Totals of Each Part of this Form |
}
55. Part 1: Total real estate, We 2... ccscccccssssssssssssssssssessesccsssssesecssssssstiscsccnsssussessesssnssssecsectesnnsnscceseensansccesesssnnassseesessestanerseestanereesseesteee > $ ©
56. Part 2: Total vehicles, line 5 $ 44°] .0e0
57, Part 3: Total personal and household items, line 15 $ 4 pla bo .OO
| 58. Part 4: Total financial assets, line 36 $ 20,44
| 59. Part 5: Total business-related property, line 45 $ ©
| 60.Part 6: Total farm- and fishing-related property, line 52 $ ©
61.Part 7: Total other property not listed, fine 54 +3 OQ
62, Total personal property. Add lines 56 through 61. ........... $ Q | Copy personal property total > + $ 4 «@30,CO
63. Total of all property on Schedule AJB. Add line 55 + fine 62.0.0... ee scsssseceensrsesssteecensnaesueenssutavsensesssecerenesssseaneneressesees $ 3G SG¢7.°O

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Case 6:19-bk-03090-KSJ Doci1i Filed 05/13/19 Page 13 of 55

Fill in this information to identify your case:

Debtor 1 Wendu byinn Scott

FirstName 1 Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number _ {4 - 050%0- GI7 () Check if this is an

(if known}

 

amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Ea identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

Bh you are claiming state and federal nonbankruptcy exemptions. 171 U.S.C. § 522(b)(3)
(} You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

 

Brief

description: $ Os

Line from C] 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: $ Os

Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: ——_____—-_ 8 Os

Line from W) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

No

UI) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
OQ No
QO) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __
Case 6:19-bk-03090-KSJ Doc11 Filed 05/13/19 Page 14 of 55

Debtor 1 \Wendu Ging Scott Case number (i known) 19-03090- G5 7

FirstName Middle Name Last Name

    

Additional Page

at allow exemption _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brief

description: $ Os

Line from C] 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: $ Os

Line from LI 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief

description: $ Os

Line from Q 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief

description: $ Os

Line from C] 100% of fair market value, up to
Schedule A/B: any applicabie statutory limit
Brief

description: ——___—_____——_ 3 Os

Line from (.) 100% of fair market value, up to
Schedule A/B: ————— any applicable statutory limit
Brief

description: § Os

Line from CJ 100% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit
Brief

description: $ Os

Line from (2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: $ Lis

Line from LL) 100% of fair market value, up to
Schedule A/B: ————— any applicable statutory limit
Brief

description, = $ Os

Line from C] 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief

description: $ Os

Line from C 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief

description: ——__—___—_———_ § Os

Line from (2 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief

description: ———______———  § Os

Line from (] 100% of fair market value, up to
Schedule A/B: ~~ _ any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 2__ of __
Case 6:19-bk-03090-KSJ Doc11_ Filed 05/13/19

Page 15 of 55

Fill in this information to identify your case:

Debtor 4 lade
First Name }

Debtor 2

Gran
Middis Name

Scott

Last Name

 

(Spouse, if filing) First Name

United States Bankruptcy Court for the:

19 - ©3090-6572

Case number
{If known)

Middie Name

 

Last Name

District of

 

Official Form 106D

 

Schedule D: Creditors Who Have Claims Secured by Property

amended filing

12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
(2 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Cd Yes. Fill in all of the information below.

Ea List All Secured Claims

PO boy We 1275

Number Street

Fort Wwertin, TY Teltet

___ As muchas possible, list the claims in alphat

C hr ler Cagital Describe the property that secures the claim:
Creditor's Name

 

City State ZIP Gode

Who owes the debt? Check one.

& debtor 4 only

C2 debtor 2 only

(2 Debtor 1 and Debtor 2 only

2 Atleast one of the debtors and another

C] Check if this claim relates to a

$_AASBlo.02 _ § $

 

Podge Townes Zorg S0V
Cas lease
As of the date you file, the claim is: Check all that apply.
C1 contingent
QO Unliquidated
(J Disputed

Vint 3c POC ABBST 210549

Nature of lien. Check all that apply.

an agreement you made (such as mortgage or secured
car loan)

(2 Statutory lien (such as tax lien, mechanic's lien)

(J Judgment lien from a lawsuit

CJ Other {including a right to offset)

 

 

( Check if this is an

 
 
      

 

 

 

 

 

 

 

 

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

O ocoo

Check if this claim relates to a
community debt

Date debt was incurred
_ Add the dollar value of yor

 

  

 

 

Official Form 106D

 
 

Schedule D: Creditors Who Have Claims Secured by Property

community debt
Date debt was incurred SON Last 4 digits of account number 1 & 7 1
2.2 Describe the property that secures the claim: $ $ $

Greditor’s Name

Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
QO} unliquidated

City State ZIP Code

O Disputed
Nature of lien. Check all that apply.

) An agreement you made (such as mortgage or secured
car loan)

QO Statutory lien (such as tax lien, mechanic's lien)

QO Judgment lien from a lawsuit

(J Other (including a right to offset)

Last 4 digits of account number

 

 
 
 

 

 

page tof |
Case 6:19-bk-03090-KSJ_ Doc 11_ Filed 05/13/19

Fill in this information to identify your case:

Page 16 of 55

Scott

Last Name

Ly an _

Middie Name

Debtor 1

First Name }

Debtor 2
(Spouse, if filing) First Name

 

Middie Name Last Name

United States Bankruptcy Court for the: District of

() Check if this is an
amended filing

Case number 19 ~ 83.049 0 -

{If known)

{eS

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. \f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

Eo List All of Your PRIORITY Unsecured Claims

4. Do any creditors have priority unsecured claims against you?

No. Go to Part 2.

U Yes.

 

 

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

CJ Debtor 4 only

C) debtor 2 only

Q) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

 

Last 4 digits of account number $ $ $

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.
Q Contingent

Q) unliquidated

QO Disputed

Type of PRIORITY unsecured claim:
(2 Domestic support obligations
(J Taxes and certain other debts you owe the government

(2 Claims for death or personal injury while you were
intoxicated

 

 

 

 

 

 

Who incurred the debt? Check one.

Cl Debtor 1 only

(2 Debtor 2 only

C2 Debtor 4 and Debtor 2 only

C) At teast one of the debtors and another

CQ) Check if this claim is for a community debt

Is the claim subject to offset?

C) No
| yes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

C3 No C2 other. Specify
(2 ves
2.2 Last 4 digits of accountnumber Gg $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q) Contingent
City State ZIP Code O} uniiquidatea

CJ Disputed

Type of PRIORITY unsecured claim:
(3 Domestic support obligations
C) Taxes and certain other debts you owe the government

2 Claims for death or personal injury while you were
intoxicated

{} Other. Specify

 

paae 1 of

 
Debtor 4
Middle Nate

First Name Last Name

(Nuddase 6;19-bk-08pgdkS. Doc 11 Filed 05/13

oo

gq

er head e th? -QF.95 OQ- fF

 

 

 

 

 

aioe Your PRIORITY Unsecured Claims — Continuation Page

 
 

 

 

 

 

 

 

 

 

 

 

 

Priority Creditor’s Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

C) Debtor 1 only

Q) debtor 2 only

C] Debtor 1 and Debtor 2 only

Cl At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

OQ) No
Yes

 

Last 4 digits ofaccountnumber tS $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State ZIP Code CJ Untiquidatea
Q Disputed
Who incurred the debt? Check one.
Q) Debtor 1 only Type of PRIORITY unsecured claim:
5 Dette t tor 2 ont LJ Domestic support obligations
ebtor 1 and Debtor 2 only O) Taxes and certain other debts you owe the government
(C At teast one of the debtors and another D chai |
Claims for death or personal injury while you were
CI) Check if this claim is for a community debt intoxicated
OQ other. Specify
Is the claim subject to offset?
QD) No
C] Yes
Last4 digits ofaccountnumber sl ttsiCS $ $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
C) Contingent
City State ZIP Code Cl Untiquidated
OQ Disputed
Who incurred the debt? Check one.
(2 Debtor 1 only Type of PRIORITY unsecured claim:
5 Debtor 2 only CQ Domestic support obligations
Debtor 1 and Debtor 2 only (0) Taxes and certain other debts you owe the government
Cl At least one of the debtors and another . ae F
(Claims for death or personal injury while you were
CJ Check if this claim is for a community debt intoxicated
(J Other. Specify
is the claim subject to offset?
CJ No
Q) Yes
r Last 4 digits of account number ___ $ $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

(2 Contingent
Q Unliquidated
Cl] Disputed

Type of PRIORITY unsecured claim:

C2 Domestic support obligations
QO) taxes and certain other debts you owe the government

2 Claims for death or personal injury while you were
intoxicated

 

(2 Other. Specify

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

page of
Debtor 1

Middle Name Last Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

(Vendy Cada fiAo-bKSeabbo-KSI Doc 11 Filed O5Y.8/d he iRAQe 18.058 a0 - ex
rstName J

 

- claims fi I out t me, Continuation Page of Part z 2.

a Crear Caos fsoore €

 

Nonpriority Creditor's Name

Ro BOX THe 0

Street

Madison wil $3707

City State

Number

ZIP Code

Who incurred the debt? Check one.

Ql) Debtor 1 only

Q) Debtor 2 only

(3 Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C) Check if this claim is for a community debt

Is ye claim subject to offset?
lo

C) Yes

3, Do any creditors have nonpriority unsecured claims against you?

CI No. You have nothing to report in this part. Submit this form to the court with your other schedules.
es

   

 

Last 4 digits of account number

oT $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
OQ Unliquidated
OQ Disputed

Type of NONPRIORITY unsecured claim:

BacStuaent joans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Q} Debts to pension or profit-sharing plans, and other similar debts
C2 other. Specify

 

 

 

ke Nien

 

 

Nonpriority Creditor's Name

(0 Bon 40ST

 

Number Street
Willies Gore PA 18773

 

Last 4 digits of accountnumber $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

 

 

 

 

 

Who incurred the debt? Check one.

wy Debtor 1 only

Debtor 2 only

LI} Debtor 1 and Debtor 2 only

( At least one of the debtors and another

C} Check if this claim is for a community debt
Is the claim subject to offset?
OX

Yes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

City , State ZIP Code O contingent
Who incurred the debt? Check one. QO) unliquidated
Moevtor 1 only a Disputed
(J Debtor 2 only ;
(2 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
Cl At least one of the debtors and another Student loans
oe . Q Obligations arising out of a separation agreement or divorce
C) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? (2 Debts to pension or profit-sharing plans, and other similar debts
Da C} other. Specify
Q) Yes
4.3 soos
es | Ligsc on" P Uni ies ity Last 4 digits of account number _
Nonpriority Créditor’s Name © ; $.
When was the debt incurred?
Number Street
oy Nash \te Sas TP ode As of the date you file, the claim is: Check ail that apply.

Q Contingent
Q Unliquidated
O) Disputed

Type of NONPRIORITY unsecured claim:

Ah student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

O Debts to pension or profit-sharing plans, and other similar debts
CJ other. Specify

 

 

 

 

page of
Debtor 4 Wendu Caslorn Py bk- osvegtks. Doc 11 Filed O53 ber dea Age, 49 QO Ro- GS

First Nore) Middie Name’ Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

eS

     
  

        

isting any entries on this Page, g with 44, followed by 4.5, and so fe rth, a

 

id Colon us \l University Last 4 digits of account number $

 

 

 

Nonpiioniy Creditors Name J Wh aw ( g
hd en was the debt incurred?
\ Seren HAW One ——
Number Street
As of the date you file, the claim is: Check all that apply.
(-eons | CR 1S eo \ y , pply:
City v * State ZIP Code (2) Contingent
) Unliquidated
Who incurred the debt? Check one. QO Disputed
OF- Debtor 1 only
QO Debtor 2 only Type of NONPRIORITY unsecured claim:
O) Debtor 4 and Debtor 2 only ah Student loans

CI At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
O Debts to pension or profit-sharing plans, and other similar debts
fs the claim subject to offset? CJ Other. Specify

Sno

Q) Yes

() Check if this claim is for a community debt

 

 

49

 

 

P- emitre (red + oC Neth Anenca Last 4 digits of account number bo Yy ft f- ${TO-.

 

 

 

Nonpriority Creditor’s Name CUC
99 of When was the debt incurred? Ture Oi”
am 0 box 4
umber tree!
As of the date you file, the claim is: Check all that apply.
Indianapolis , (N Ye? (4 y pply
City State ZIP Code (J Contingent
(J unliquidated
Who incurred the debt? Check one. ©) bisputed

SFreptor 1 only

(J Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 4 and Debtor 2 only O) Student loans

C1 At least one of the debtors and another i) Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
O Debts to pension or profit-sharing plans, and other similar debts

Is the claim subject to offset? a Other. Specify XK bal ical
CkNo
Q) Yes

4. U 4 Deper \ of GA Last 4 digits ofaccountnumber ‘

“nnn Creditors Name

CJ Check if this claim is for a community debt

 

 

 

Ro » ow 7 30 When was the debt incurred?
nme ee As of the date you file, the claim is: Check ail that apply.
Wohisor Wi S S10] ; . |
City State ZIP Code C) Contingent
C Unliquidated

Who incurred the debt? Check one.

eX debtor 1 only

C2 Debtor 2 only es of NONPRIORITY unsecured claim:

a) Disputed

Cl Debtor 1 and Debtor 2 only

tudent loans
(2 At least one of the debtors and another

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify

O) Check if this claim is for a community debt

 

INO

O) Yes

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of
ash G4 a bk-0Se99KSI Doc 11 Filed 05/13/19, Page 2P.gf,55

Debtor 1 ase number (it kno 3690 -GTF
First Name VU Middle Name . Last Name

 

List Others to Be Notified About a Debt That You Already Listed

| 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

| example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or

| 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
1

Goita\ Ong bok USA On which entry in Part 1 or Part 2 did you list the original creditor?

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fo @ Oo” 5 ° (S Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number .Q | One - () Part 2: Creditors with Nonpriority Unsecured Claims
Ricnmengl, vA 232 5 - GOS
t Last 4 digits of accountnumber—
City State ZIP Code
Ka (Na On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): ) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
Prescessire (e ane, On which entry in Part 1 or Part 2 did you list the original creditor?
Name GJ
Line of (Check one): O) Part 4: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber_—
City State ZIP Code
froacess we. Leastaa On which entry in Part 1 or Part 2 did you list the original creditor?
Name vv J
Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Code
V UN2z0n Wire less On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Qo Bor Gs 005)\ Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street

L} Part 2: Creditors with Nonpriority Unsecured

Dallas TWh KB LOS Claims
Bo0-3S2 - 14277.

 

Last 4 digits of account number ___

 

 

 

 

City State ZIP Code oO

TD | Cank } i amet On which entry in Part 1 or Part 2 did you list the original creditor?
Name

i) Bow 7 3 Line of (Check one): (J Part 1: Creditors with Priority Unsecured Claims
Number Street

O) Part 2: Creditors with Nonpriority Unsecured

Minneapoiis MH Ss4yo Claims
BB-7 Ns - 5 BSe

 

 

Last 4 digits of account number ___

 

 

 

 

 

 

City State ZIP Code enna
_— Cop f fal Ne Bone wA On which entry in Part 1 or Part 2 did you list the original creditor?
S000 Copi-et Ore Or. Line sof (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Rok, L Va 2323 caine 2) Part 2: Creditors with Nonpriority Unsecured
ay Slate ZIP Code Last 4 digits of account number |

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of
petiorr —_\NgonhbaS€ Gq Pybk-O30BEKfFI Doc 11 Filed 0543/19... PaVe\41 9659 o -os x

First Name J) Middle Namé Last Name

eae | Add the Amounts for Each Type of Unsecured Claim

 

 

 

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C, § 159.
Add the amounts for each type of unsecured claim.
Total claim
oes .D tic s rt obligations .
Total claims 6a. Domestic suppo igati 6a $
from Part 1 : 6b. Taxes and certain other debts you owe the
government 6b. $
6c. Claims for death or personal injury while you were
intoxicated 6c. $
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. +4
$
6e. Total. Add lines 6a through 6d. 6e.
$
Total claim
Total claims 6f. Student loans 6f. $
from Part 2 6g. Obligations arising out of a separation agreement
: or divorce that you did not report as priority
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. Fs
6j. Total. Add lines 6f through 6i. Gj.
$

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of
Case 6:19-bk-03090-KSJ Doc11_ Filed 05/13/19

 

Fill in this information to identify your case:

 

 

 

 

Debtor 1 Wendy Lyn al Sc of
Firat Name J Middle Name Last Name

Debtor 2

(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: District of

Case number

{If known)

 

Official Form 106H
Schedule H: Your Codebtors

 

Page 22 of 55

CY Check if this is an

amended filing

1215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

&XILNo
Olives ~ 4x Sfudunt loans See 3.4

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

BE No. Go te line 3.

Ll Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
C) No

(J Yes. In which community state or territory did you live? . Fillin the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

 

Check all schedules that apply:

 

3.1 _ (x0 lyn 5 Scott

 

CJ) Schedule D, line
Name

iS Creston Pre O Schedule E/F, tine yf! |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street Q) Schedule G, line
Calvbn YP 217
City Pe _State . ZIP Code . tenn tn nuns’
3.2
— Q) Schedule D, line
Q) Schedule E/F, line
Number Street C) Schedule G, fine
City nnn tate wa wGlP Code be a -
3.3
=: © Schedule D, line
Q) Schedule E/F, tine
Number Street QO) Schedule G, line
ie OY oo ME _..£IP Code

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of

 
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 23 of 55
Debtor 4 Wenoly eynn Scertt- Case number (if known)

FirstName J Middle Name Last Name

| | Additional Page to List More Codebtors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor : . umn 2: The creditor to whom you owe the debt
=H Ce Check all schedules that apply,
3.

Go oa) 3 Se K Q) Schedule D, line
Name 4
ANIC rpaton, PVE J Schedule E/F, ine _4-
Number Street (2 Schedule G, line
\.
Del our , KO ADD
_Gity on . State ZIP Code . . picnic
SS
OQ) Schedule D, line
Name
C) Schedule E/F, line
Number Street ) Schedule G, line
EY ens nena neta na EG ee oe ZIP Code
5
Q) Schedule D, line
Name
(4) Schedule E/F, line
Number Street () ScheduleG, line
City State ZIP Code
5
Q) Schedule D, line
Name
(C2 Schedule E/F, line
Number Sireat O) Schedule G, line
Gy ~ ~ Siate zZPCodesi‘i~s™S
= C) Schedule D, fine
Name ee
QO Schedule E/F, line
Number Street C} Schedule G, line
City. i State ZIP Code _
P|
UY Schedule D, line
Name
QO) Schedule E/F, line
Number Sirect UC] Schedule G, line
BY cn yn tet State senna ZIP Code
P| 2) Schedule D, line
Name
Schedule E/F, line
Number Street C] Schedule G, line
Ey oinnpitinanniiinntivinieicuminingnecennnn sinnecnnnes State . unuklP Code a pete
() Schedule D, line
Name es
{) Schedule E/F, line
Number Sireet C] Schedule G, fine
City State ZiP Code

 

 

Official Form 106H Schedule H: Your Codebtors page of
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 24 of 55

Fill in this information to identify your case:

Debtor 1 OCdendy Loni Seody

First Name J Middie Name. Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number _\4 ~ 93090 -@37} Check if this is:

(if known)
() An amended filing

QA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 warp Ty
Schedule I: Your Income 12/15

Be as complete and accurate as possibie. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse js not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment oe ee . cote .
information, _ Debtor 1 oe _.._ Debtor 2 or non-filing spouse

 

 

 

 

 

If you have more than one job,

 

 

 

 

 

 

attach a separate page with
information about additional Empioyment status cf Employed Cl Employed
employers. CI Not employed C2 Not employed
Include part-time, seasonal, or
self-employed work.
. . Occupation Server
Occupation may include student
or homemaker, if it applies.
Employer’s name Ficevicd’s weork Gri ih
Employer's address ISW2 SY Mails Ave
Number Street Number Street
Orlando Ey, 32303
City . State ZIP Code City State ZIP Code

How long employed there? & Years

 

 

ia Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

ForDebtor1 —_—- For Debtor 2 or
: = non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ QO $
3. Estimate and list monthly overtime pay. 3. +$ © + $
4, Calculate gross income. Add line 2 + line 3. 4, $ © $

 

 

 

 

 

 

Official Form 106] Schedule !: Your Income page 1

 
Case 6:19-bk-03090-KSJ

 

 

Doc 11 Filed 05/13/19 Page 25 of 55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Wendy ean Scott Case number (known $9 7” OBOUO - CO F
FirstName 7 Middle Name Last Name
For Debtor 1 _ For Debtor 2 or
. Se non-filing spouse
Copy line 4 Were... esccccsccssssssecssssesssecsseessenscenecesssssessvsssssvessssescssecersansenseaers 4. ¢$ © $
5, List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. § OQ $
5b. Mandatory contributions for retirement plans 5b. §$ Q $
5c. Voluntary contributions for retirement plans 5c. § O $
5d. Required repayments of retirement fund loans 5d. $ Q $
5e. Insurance Se. §$ QO $
5f. Domestic support obligations 5f. $ O $
5g. Union dues 5g. $ OQ $
5h. Other deductions. Specify: 5h. +3 oO + $
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e 4+5f+ 594+ 5h. 6. $ © $
7. Caiculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ © $
8, List afl other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ QO $
monthly net income. 8a.
8b. Interest and dividends 8b. § CQ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ OQ $
settlement, and property settlement. 8c.
8d. Unemployment compensation &d. $. © $
8e. Social Security 8. $ © $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: e. $ _O $
8g. Pension or retirement income 8g. $ © $
8h. Other monthly income. Specify: 8h. +3 CO +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9. $ © $
10. Calculate monthly income. Add line 7 + line 9. O = |
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $ § -
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives,
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 1.4 g$ ©

 

CJ No.
Yes. Explain:

 

Official Form 1061

13.Do you expect an increase or decrease within the year after you file this form?

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

12.

 

 

s_ ©

 

Combined
monthly income

 

 

Decrease One Neves)

 

Schedule I: Your Income

page 2

 
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 26 of 55

Fill in this information to identify your case:

Debtor 1 (wendy Lyon Scott Se anin |
First Name ) Middle Name 2a Check if this is:

Debtor 2 “41
(Spouse, if filing) First Name Middle Name Last Name O An amended filing

Qlha supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: District of

Case number _| | -0 3090-674
{If known)

MMT DDT YYYY

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

fpart1: | Describe Your Household

1. Is this a joint case?

 

CY No. Go to line 2.
CJ Yes. Does Debtor 2 live ina separate household?

CJ No
() Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? No ;
: Dependent’s relationship to Dependent’s | Does dependent live
Do not list Debtor 1 and UJ Yes. Fill out this information for Debtor 1 or Debtor 2 age | with you?

 

Debtor 2. each dependent... ccs O
Do not state the dependents’ : Q No
names. Yes

LJ No
OQ Yes

C] No
C) ves

CJ No
CO) ves

C) No
Di Yes

 

 

 

 

 

3, Do your expenses include [No
expenses of people other than Oo
yourself and your dependents? Yes

fa Estimate Your Ongoing Monthly Expenses

- Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of Sebasewies
such assistance and have included it on Schedule I: Your Income (Official Form 1061.) : Your expenses

 

- 4. The rental or home ownership expenses for your residence. Include first mortgage payments and id eo
any rent for the ground or lot. 4, $_1, Mle. eo

If not included in line 4:

4a. Real estate taxes 4a. §
4b. Property, homeowner's, or renter’s insurance 4b. $_33:-00
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 7
Case 6:19-bk-03090-KSJ Doc11 Filed 05/13/19 Page 27 of 55

 

Debtor 1 GQyndy Gun? Scott

FirstName Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:

44.

13.
14.

15.

16.

17,

18.

(19.

20.

Official Form 106J

Specify:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

. Childcare and children’s education costs
. Clothing, laundry, and dry cleaning
£10.

Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

Case number (known 1-030 4-63

6a.
8b.
6c.

6d.

10.
11.

12.

14.

15a.
15b.
15c.

15d.

16.

17a.
47b.
17c.

174.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 106).

Other payments you make to support others who do not live with you.

 

18.

19.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter's insurance
20d. Maintenance, repair, and upkeep expenses

20e, Homeowner's association or condominium dues

Schedule J: Your Expenses

20a.
20b.
20c.
20d.
20e.

Your expenses

 

$ ©

$ $3.00
$___inelwdect

$_ iS7-0¢

$_  38Y.cO

$ 325.00

$0

$_©

S_IZS OO
$_ 109.00

$ 42%w.coO

$ 250-00
$10.00

$$. QO
$8.00
$2

$. ©

$_ &S5 .00
$ 92

$_ ©

$ ©
$ ©
$ OQ
$ ©
$ ©

page 2
Case 6:19-bk-03090-KSJ Docii1 Filed 05/13/19 Page 28 of 55

 

 

 

 

 

Debtor 1 Wendi Lunn S cobt Case number (itinown_1 4 ~03 090-7
FirstName Middle Name Last Name
21, Other. Specify: 21. +$ ©
22, Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a. g 4 184-00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ OQ
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $4 159.00
23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule 1. 23a. $ O
23b. Copy your monthly expenses from line 22c above. 23d. —G YY 184.00
23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income. 23c. $__@

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

 

 

 

CQ) No. pose oy
GiYes. Explain here:
P' Eveecs +0 Heel a better jo with letter trentinhuy income | WeaeeS, or Join the
ivan
*¥ othewwise income covid cleertase due to cunent work |
Official Form 106J Schedule J: Your Expenses page 3
Case 6:19-bk-03090-KSJ Doc11 Filed 05/13/19 Page 29 of 55

Fill in this information to identify your case:

Debtor 1 wendy wan Scott

FirstName = 7 Middie Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number
(if known)

 

 

(J Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a faise statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

$A No

CL] Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x nthe

 

 

Signature of Bhittor 1 Signature of Debtor 2
Date 03 | 204 Date
MM/ IDD | YYYY MM/ DD / YYYY

 

Official Form 106Dec Declaration About an individual Debtor’s Schedules
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 30 of 55

Fill in this information to identify your case:

Debtor 1 Wendy Cyr Scott

FirstName _/ Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of

Casenumber 1947-03000 ~-G35>
(if known) (J Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information, If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number {if known). Answer every question.

ea Give Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

C) Married
GENot married

2. During the last 3 years, have you lived anywhere other than where you live now?

O No

Wd Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

“Debtort: ee Dates Debtor? Debtor2: == e Dates Debtor 2
oe : a : fived there oe ee oe lived there —
2) same as Debtor 4 (} same as Debtor 4
Uso Cirerlolte Axe From June @AZ From
Number Street Number Street
To Cec Zee To
Apt 31g
Neashille aw B1204
City State ZIP Code City State ZIP Code
() same as Debtor 1 Q Same as Debtor 1
15077 Russel, Shreve t- From Oe Os” From
Number Street Number Street
To Mey 201s To

Nestle, TR 3120

 

 

 

City State ZIP Code City State ZIP Code

3, Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Bino

C) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ee Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 

 
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 31 of 55

Scott

Last Name

Wendy

FirstName

Debtor 1 Lan Case number (known __ 178309 D -OD F
Middle Name s

 

4, Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list if only once under Debtor 1.

QI No
Hf Yes, Fill in the details.

     

Sources of income
Check all that apply.

Ga-wages, commissions,
bonuses, tips

C] Operating a business

From January 1 of current year until
the date you filed for bankruptcy:

2 Wages, commissions,
bonuses, tips
(January 1 to December 31, 203 )} Operating a business

For last calendar year:

Q) Wages, commissions,

For the calendar year before that: ‘
bonuses, tips

 

 

Gross income
(before deductions and
exclusions)”

_Solirces of income

rces ( - Gross income: :
Check ail that apply.

(before deductions and
exclusions)

Wages, commissions,
bonuses, tips $

$ S3t-

Operating a business

   

Wages, commissions,
$ iS, LIE bonuses, tips $

Operating a business

Wages, commissions,
bonuses, tips

 

 

(January 1 to December 31,

 

co cacood

we C) Operating a business Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

WW No

Ql Yes. Fill in the details.

  
 
   

   

   
  

Gross Income from
-eachsource
(before deductions and
‘ exclusions)

Gross income from
each source
(before deductions and
exclusions) © :

     

 

From January 1 of current year until
the date you filed for bankruptcy:

 

         

 

For last calendar year:

 

 

 

(January 1 to December 31, )
YYVY

 

For the calendar year before that:

 

(January 1 to December 31, )
yyy

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 
Case 6:19-bk-03090-KSJ Doci11 Filed 05/13/19 Page 32 of 55

Debtor 1 Wendy yan Sol Case number (if known) 14-9040 ~ oy +

First Name_? Middle Name Last Name

 

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

EF No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

cf No. Go to line 7.

(} Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

ves. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

YW No. Go to line 7.

LJ Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of. “Total amount paid ee Amount you stillowe Was this payment for...
payment. - wae es cena ee BS
= $ $ Q Mortgage
Creditor’s Name
CQ) Car
Number Street im Credit card

) Loan repayment

 

QO Suppliers or vendors

 

 

 

 

City State ZIP Code Q} other
$ $ QQ Mortgage
Creditors Name
C) car
Number Street ) Credit card

Q Loan repayment

 

Q Suppliers or vendors

 

 

 

 

 

 

 

City State ZiP Code C other
$ $ Q) Mortgage

Creditor’s Name

Q Car
Number Street Q Credit card

CQ) Loan repayment

Q Suppliers or vendors
City State ZiP Code I other

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 6:19-bk-03090-KSJ Doc11 Filed 05/13/19 Page 33 of 55

Debtor 1 Wend Lyan Scott

Case number (known __ (4 0304 o- gy B
FirstName ) Middle Name Last Name

 

_ 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

 

 

 

 

 

 

 

 

 

Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% ar more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.
a-No
CJ Yes. List all payments to an insider.
Dates of Total amount “Amount you still, Reason for this payment
payment » paid “owe s
$ $
: Insider's Name i
Number Street
City State ZIP Code
$ $
insider's Name
Number Street

 

 

 

City State ZIP Code i

bversememae

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

@ No

CJ Yes. List all payments that benefited an insider.

 

Datesof -—‘Totalamount ~— Amount youstill__ Reason for this payment _
‘payment “paid Owe Include creditor's name

 

: $ $
Insider's Name

 

 

Number Street

 

 

City State Z\P Code

 

 

 

 

 

 

$ $ |
insider's Name i
Number Street ‘
Elly, snes ssn vin Sate ZIP Code
Official Farm 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 

 

 

 
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 34 of 55

Debtor 1 Wenrcly Lynn Scott Case number (rinowm_ 14-0309 - GIF

FirstName Middle Name Last Name

identify Legal Actions, Repossessions, and Foreclosures

9, Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

No

(2 Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the'case Court oragency | Status of the case
Case title Court Name Cj Pending
| Q on appeal
Number Street Q Concluded
Case number | |
City State ZIP Code
Case title Gourt Name Q Pending
QO On appeal
Number Street CQ) Concluded
Case number

 

 

 

‘City State ZIP Code

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

A No, Go to fine 14.

C Yes. Fill in the information below.

i

Describe the property ee Date Value of the property

 

 

Creditor's Name

 

 

Number Street Explain what happened.

L.} Property was repossessed.
(Property was foreclosed.

C) Property was garnished.

City State ZIP Code Property was attached, seized, or levied.

 

 

Describe the property SO a Date "Value of the property

 

 

 

Creditor's Name

 

Number Street BS oe ee
Explain what happened:

 

Property was repossessed.

Property was foreciosed.

Property was garnished.

Property was attached, seized, or levied.

 

City State ZIP Code

 

pooo

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 35 of 55

Debtor 4 Wendy cyan Scott Case number (rinownf IO 30 8H - GT F

FirstName Middle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
ie or refuse to make a payment because you owed a debt?
No
(C1 Yes. Fill in the details.

 

 

 

 

 

 

 

Describe the action the creditor took ee © Dateaction Amount.
ee : HESS SUES oe was taken
Creditor’s Name I |
Number Street §
| |
| |
sa
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
/ an a court-appointed receiver, a custodian, or another official?
No
C] Yes

 

 

| pares | List Certain Gifts and Contributions

_ 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
(2 Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

 

_ Gifts with a total value of more than $600 Describe the gifts _ ~- Datesyougave —S-Value
"-perperson ce oe : es : “the gifts. — :

$
Person to Whom You Gave the Gift

$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600. Describe the gifts - Datesyougave Value”
per person : We 2 “ oe the gifts eee

$
Person to Whom You Gave the Gift

$.

 

 

Number Street

 

City State ZIP Code

 

 

Person's relationship to you i

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 
Case 6:19-bk-03090-KSJ Doci1i Filed 05/13/19 Page 36 of 55

Debtor 1 UWemnda, juan Scott Case number (known {U7 030 970-63 >

FirstName Middle Name Last Name

14,Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

ves. Fill in the details for each gift or contribution.

 

 

 

 

Number Street

Oriende FL S74 z_ |
City State ZIP Code

 

Gifts or contributions to charities Describe what you contributed _ os oe ‘Date you Value
that total ‘more than $6000 ee ee ee ae ae contributed : :
! |
‘ | Useek cowl
alvehion Prey 0, osfes/zoiq $10.00
Charity's Name a R3ser 4
| Night Stone!
| Cothee. rable | _ §
[ t
|
|

 

 

List Certain Losses

 

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

No

C) Yes. Fill in the details.

Describe the | property you lost and "Describe any insurance ‘coverage for the loss o Date of your = Malue of property
“how the loss occurred © oe oe loss : lost
nee es "Include ‘the amount that insurance has paid. List pending insurance : OES

ee oe claims on line 83 of Schedule 4/8: Property.

 

 

 

 

 

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

No

U2 Yes. Fill in the details.

 

 

 

 

 

City State ZIP Code

Description and value of any property transferred _ 2 . _ | Date payment or Amount of payment
: eee 0 transferwas es
Person Who Was Paid - - aaa | “made
|
Number Street | $
| |
1

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 37 of 55

Debtor 4 Wendy Lunn Scott Case number (known 147 03090 ~ GSP

FirstName =} Middle Name * Last Name

 

 

 

   

_ Description and value of any property transferred. = =--s—s—*«i tte paymentor Amount of
ee : : : | transfer was made’ payment —

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

17. Within 7 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

No

C2] Yes. Fill in the details.

 

 

 

 

 

“Description and value of any property transferred |) Date payment or Amount of payment
: : ge : 9 | transfer was : :
made

Person Who Was Paid

|
Number Street | $

|

| $

I
City State ZIP Code

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
No
C1 Yes. Fill in the details.

   

_ Description and value of property. __—_- Describe any prop ty or payments received ‘Date transfer
transferred: _ : : -=) ordebts paidinexchange . Was made

 

 

Person Who Received Transfer

 

|
i
|
i
i
|

Number Street

 

 

City State ZIP Code |

 

Person's relationship to you

   

 

Person Who Received Transfer |

 

Number Street

 

 

 

 

City State ZIP Code Le

 

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case 6:19-bk-03090-KSJ Docii Filed 05/13/19 Page 38 of 55

Lan

Middie Narne

Debtor 4

FirstName }

C) No
Q] Yes. Fill in the details.

Name of trust

 

Sot

Last Name

Case number (if known),

Description and value of the property transferred

19 -03090-GI}

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called assef-protection devices.)

Date transfer
was made

 

 

I
]

 

closed, sold, moved, or transferred?

No
C2 Yes. Fill in the details.

 

Name of Financial Institution

 

 

 

 

 

 

 

securities, cash, or other valuables?
1 No
C) Yes. Fill in the details.

Number Street

SH SB
Name of Financial Institution

Number Street

City State ZIP Code

 

Name of Financial Institution

 

Number Street

 

 

ZIP Code

 

City State

Official Form 107

Last 4 digits of account number

XXXX~

XXXX--

Who élse had access to it?

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

account was

 

Type of account or

instrument _ closed, sold, moved,
: ortransferred |
Q Checking
Q Savings

Q Money market
QO Brokerage

Q Checking

Q Savings

Q Money market
Q Brokerage

O other

Describe the contents -

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

“Last balance before
closing or transfer

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for

Do you still
, ‘have it?

 

 

 

 

Name
Number Street
City State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

ONo
| Q Yes

5

page 9

 

 
Case 6:19-bk-03090-KSJ Doci11 Filed 05/13/19 Page 39 of 55

Debtor 1 (denta Lain Seott Case number (known 1917 69040~ © St

FirstName —) Middle Name Last Name

22. Hayé you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Cl Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

Who else has orhad access toit?; © —=—=—=—=S—sSDeseribethecontents. = ‘Do you still
: eg SO es : (ee “have it?
| LYNo
Name of Storage Facility Name | Q Yes
Number Street Number Street |
City State ZIP Code i :
oY  tattate | ZIP Code
ro Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
ee in trust for someone.
No
Q) Yes. Fill in the details.
Where is the property? = = Deseribethe property : Value

 

i
‘

 

Owner’s Name $

 

Numb Street
Number Street

 

 

 

 

City State ZIP Code

 

 

City State ZIP Code

umm Give Detalis About Environmental information

 

 

For the purpose of Part 10, the following definitions apply:

Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

s Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

wn Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

ef no

C) Yes. Fill in the detaits.

 

 

 

 

Governmental unit oe _ Environmental law, if you know it ©) Date of notice
|
Name of site Governmentai unit :
Number Street Number Street
City State ZIP Code

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Case 6:19-bk-03090-KSJ Doci1i Filed 05/13/19 Page 40 of 55

Debtor 4 Wendu Kaan Scott Case number (itknown__ 147 63090 ~ os F

First Name J Middie Name’ Last Name

25.Have you notified any governmental unit of any release of hazardous material?

WNo

QO] Yes. Fill in the details.

 

 

 

 

 

 

Governmental unit Environmental law, if you know it” Date of notice
Name of site Governmental unit :
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

 

 

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

 

 

 

 

 

No
C) Yes. Fill in the details.
Court or agency : : : Nature of the case _ ‘Status of the
aie Ie ees ease
Case title oO
Court Name | Pending
: C] on appeal
Number Street : O Concluded
Case number City State ZIP Code

 

Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QO Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C2 Amember of a limited liability company (LLC) or limited liability partnership (LLP)
Cla partner in a partnership
OQ An officer, director, or managing executive of a corporation

C2 An owner of at least 5% of the voting or equity securities of a corporation

() No. None of the above applies. Go to Part 12.
QO] Yes. Cheek all that apply above and fill in the details below for each business.
Describe the nature ofthe business == =—S=«: mplovyeer Identification number
ee "Do not include Social Security number or ITIN:

 

Business Name i

 

 

 

 

| |
Number Street L. ea se . .
Name of accountantorbookkeeper _ Dates business existed
i From To

 

BY ase crn State ZIP Code

 

 

_ Employer Identification number _

Describe the nature ofthe business i —
ee ee Le __ Do not include Social Security number or ITIN.

 

 

 

 

 

 

 

 

 

Business Name r
i
EIN: -_ _ __
Number Street Eee es eee a : ST ee eee te
Name of accountant or bookkeeper; _ Dates business existed
From To
City State ZIP Code

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 
Case 6:19-bk-03090-KSJ Doci11 Filed 05/13/19 Page 41 of 55

Debtor 1 Wendy Lynn 2 cot Case number (rom? 30%0- GIT

FirstName “* Middle Name Last Name

 

   

     

Employer Identification number
_ Do not include Social Security number or ITIN.

 

reofthe business

 

 

 

 

 

 

 

 

Business Name
FIN;
Numb treet ee Sines
umber Stree! _Nameofaccountant orbookkeeper, sss ©«=—s=«s=Css Dates business existed
From To
City State ZIP Code
Ln ment

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

No

UL) Yes. Fill in the details below.

Date issued

 

Name MMIDDTYYYY _

 

Number Street

 

 

City State ZIP Code

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

  

x |) x

Signature Signature of Debtor 2

Date goal Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

CY No
3 Yes

i pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No

() Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 6:19-bk-03090-KSJ Doci11 Filed 05/13/19 Page 42 of 55

Fill in this information to identify your case:

 

 

 

 

Debtor 1 \lendy Lynn Scott
FirstName | Middle Name Last Name
Debtor 2
(Spouse, ff filing) First Name Middie Name Last Name
United States Bankruptcy Court for the: District of
Case number 19-02090-CT77 Q Check if this is an
(If known) amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 ins

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

m™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Ciaims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

 

_ Identify the creditor and the property that is collateral oe What do you intend to do with the property that _ S Did you claim the property.
ee . - -- secures adebt? cS : - |. as exempt on Schedule C7.

Creditor’s EF surrender the property. CI No

a ~~ Changster COPS AL enn (J Retain the property and redeem it. &d Yes

Description of 5 edge Soveney LOVZ U) Retain the property and enter into a

securing debt: Reaffirmation Agreement.

(J Retain the property and [explain]:

 

 

 

 

 

 

 

Creditor's L) Surrender the property. C) No
name:

= ~ (J Retain the property and redeem it. C) Yes
oropery of O) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(J Retain the property and [explain]:
Creditor’s (3 surrender the property. CI No
name:
‘ ( Retain the property and redeem it. C) ves

rene of CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.

CJ Retain the property and [explain]:

 

 

 

Creditor's (2 Surrender the property. C No
nee _— * () Retain the property and redeem it. ves
Crepe of Cl Retain the property and enter into a

securing debt: Reaffirmation Agreement.

(J Retain the property and [explain]:

 

 

 

 

 

Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 1
Case 6:19-bk-03090-KSJ Doc1i1 Filed 05/13/19 Page 43 of 55

14- 83090-6597
Debtor 4 (lends Cini Scott Case number (if known),

FirstName Middle Name Last Name

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended, You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p){2).

 

 

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases ce oe a a oe | Will the lease be assumed? :
Lessor's name:
KA At nar _. Q No
wuts nmn i ae ss . yes
Description of leased
property: Vrome Goods
Lessor’s name:
Progressive Leasing . . O No
Description of leased es
property: Sed
| bessor'sname:  Rmaressive Leasing ae __.. OINo
Description of leased bf Yes
property:
Wome Goads
Lessor’s name: Q No
Description of leased
property:
Lessor's name: No
Description of leased
property:
Lessor’s name: CI No
scons yn nn - Dyes
Description of leased
property:
Lessor’s name: No
Ci Yes

 

 

Description of leased
property:

ee Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

KU bady demobectt. x

 

 

 

 

Signature ot Débtor 1 Signature of Debtor 2
Date O5/ 08 / 2014 Date
MM/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 44 of 55

UR RL ORL Lb ie fel otal Check one box only as directed in this form and in

meet Ye aAGe RTE oso
Debtor 1 Wendu Coan Scoty

FirstName = _) Middle Name Last Name . /
C] 1. There is no presumption of abuse.

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

C} 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7

United States Bankruptcy Courtforthe: sé istrict of Means Test Calculation (Official Form 122A-2).

Case number 14-7 93090- G37]
(if known)

CJ 3. The Means Test does not apply now because of
qualified military service but it could apply later.

  

 

 

C) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

Ey Calculate Your Current Monthly Income

 

 

 

4. What is your marital and filing status? Check one only.

Not married. Fill out Column A, lines 2-11.
(] Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

(J Married and your spouse is NOT filing with you. You and your spouse are:

O Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Q Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

 
 
 

i ental property, put the

Column B
Debtor 2 or
hon-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $1,287.75 ¢$

3. Alimony and maintenance payments. Do not include payments from a spouse if oO
Column B is filled in. $2 $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not

 

 

 

 

filled in. Do not include payments you listed on line 3. $$ $,
5. Net income from operating a business, profession, Db ebtor 1 Debtor 2

or farm : oo

Gross receipts (before all deductions) $$

Ordinary and necessary operating expenses -$ -$

. : . Copy

Net monthly income from a business, profession, or farm $ here> $ 2 $
6. Net income from rental and other real property ‘Debtor? Debtor 2

Gross receipts (before all deductions) $

Ordinary and necessary operating expenses ~ $ -$

Net monthly income from rental or other real property $ $ rors, $
7. Interest, dividends, and royalties $ eo

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 6:19-bk-03090-KSJ Doci1i Filed 05/13/19 Page 45 of 55

 

 

 

 

 

Debtor 4 Wendy Lynn Scott Case number (itknown_ 19 ~Q20 FO - C37]
FirstName J Middle Name Last Name
ColumnA
‘Debtor?
8. Unemployment compensation $2 $
Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: ones
For you ” $
FOr YOU SPOUSE... ccceseeceeeccsseereeeeensacsnseesceeseneseaeseanene $
9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ C $

 

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$_ © $
Q. $
Total amounts from separate pages, if any. +g ©) +3
11, Calculate your total current monthly income. Add lines 2 through 10 for each + —_
column, Then add the total for Column A to the total for Column B. $a, 574.9% $ "1 $ 2,5 74.46
Total current
monthly income
i Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income from lin@ 14. .....-.ssescsssssessessesssessssesssssssessenssesescesseesssseessesuessssanes Copy line 11 here> | $2,574. 4
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b. | $30, 891.52

13. Calculate the median family income that applies to you. Follow these steps:

 

Fill in the state in which you live.

 

Fill in the number of people in your household.

 

 

 

 

Fill in the median family income for your state and size of household.

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

 

 

 

 

14. How do the lines compare?

44a. CJ Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A~2.

Sign Below

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

% I bniden, Lt x

 

Signaturelof ebtor 1 Signature of Debtor 2
Date_ OS /ag/ 20/9 Date
MM/ DD /YYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
if you checked line 14b, fill out Form 122A~2 and file it with this form.

 

 

 

Official Form 122A~-1 Chapter 7 Statement of Your Current Monthly Income page 2
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 46 of 55

Fill in this information to identify your case:

Check the appropriate box as directed in

lines 40 or 42:

 

Debtor 4 Lwendu Ly on Scott

According to the calculations required by
FirstName = _} iddle Name, Last Name

this Statement:
Debtor 2

(Spouse, if filing) First Name Middle Name Last Name

 

C) 1. There is no presumption of abuse.

United States Bankruptcy Court for the: District of C) 2. There is a presumption of abuse.

Casenumber _ !4 ~ 03090 - OY >
(If known)

 

 

CL) Check if this is an amended filing

 

Official Form 122A-2
Chapter 7 Means Test Calculation 04/49

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

a Determine Your Adjusted Income

1. Copy your total current monthly income. ............--cccsssee ee ieseccosseeeerreccsessennecsssensee Copy line 11 from Official Form 122A-1 here™>...........

$_AS74 AG
2. Did you fill out Column B in Part 1 of Form 122A-1?
Wo. Fill in $0 for the total on line 3.
C) Yes. Is your spouse filing with you?
Cl No. Go to line 3.
CJ Yes. Fill in $0 for the total on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
household expenses of you or your dependents. Follow these steps:

On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?

a No. Fill in 0 for the total on line 3.
(2 Yes. Fill in the information below:

"State each purpose for which the income was used

For example, the income is used to pay your spouse's tax debt or to support are st

people other than you or your dependents

   

 

 

 

 

 

 

 

 

 

$
$
+$
TOtal. ooo. eee ssecneceeeesstseeseeeeesccsenserseesesssavereansaecsrsaseaeeenenevtneneessessasee $ Copy total here smsuce > -3
4. Adjust your current monthly income. Subtract the total on line 3 from line 1. $
Official Form 122A~2 Chapter 7 Means Test Calculation

page 1

 
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 47 of 55

Debtor 1 Wendy Lynn Scott Case number (rknown)_ 14 - 03 OFO ~ GY}

FirstName _/ Middle Name Last Name

FREE catcutate Your Deductions from Your Income

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk’s office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse's income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A-—1,

If your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A—1 is filled in.

5. The number of people used in determining your deductions from income

 

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different from
the number of peopie in your household.

 

 

 

- National Standards _ You must use the IRS National Standards to answer the questions inlines 6-7,

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill
in the dollar amount for food, clothing, and other items. $

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories—people who are
under 65 and people who are 65 or older—because older people have a higher IRS allowance for heaith care costs. If your
actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.

 

People who are under 65 years of age
7a. Qut-of-pocket health care allowance per person

7b. Number of people who are under 65

 

 

a
7c. Subtotal. Multiply line 7a by line 7b. $ Copyheres> $
_ People who are 65 years of age or older :
7d, Out-of-pocket health care allowance per person
7e, Number of people who are 65 or older x
7f. Subtotal. Multiply line 7d by line 7e. $ Copyhere> $
7g. Total. Add lines 7c and 7f...cccssessseesesssssessesssssseessecsssssesseeesstsessuessessteseneanseeessssese $ Copy total here> $

 

 

 

 

 

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 2
 

Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 48 of 55

Debtor 1 { wendy Lino Scott Case number ¢rinown__ 19 -F3 OFO- LIF
First Name Middle Name Last Name

 

 

 

Local Standards You must use the IRS Local Standards to anewer the questions in lines 6.

Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:

BM Housing and utilities - Insurance and operating expenses
® Housing and utilities - Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To find the chart, go online using the link specified in the separate instructions for this form.
This chart may also be available at the bankruptcy clerk's office.

8. Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill in the
dollar amount listed for your county for Insurance and operating Expenses. ...........scsccscssssssresesercsssseecsnssssatstestenessseceecsscesaees $

9. Housing and utilities — Mortgage or rent expenses:

9a. Using the number of people you entered in line 5, fill in the dollar amount listed
for your county for mortgage or rent EXPENSES............ccsrsessussentersessneertesessenensecessernsnerserereenes $

9b. Total average monthly payment for all mortgages and other debts secured by your home.

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Then divide by 60.

 

 

 

 

 

 

 

 

 

 

 

Name ofthe creditor - oe Average monthly
: es ee Oey payment. :
$
$
+ $
Copy Repeat this
Total average monthly payment $ here> 7 $ amount on
9c. Net mortgage or rent expense.
Subtract line 9b (total average monthly payment) from line 9a (mortgage or $ Copy. §
rent expense). If this amount is less than $0, enter $0. oc cccecssesecneecssessetensessnesseeensesneeenaees here>
10. If you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing is incorrect and affects $
the calculation of your monthly expenses, fill in any additional amount you claim.
Explain
why:

 

 

11.Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

CJ 0. Goto line 14.
CJ] 1. Go to line 12.
(.) 2ormore. Go to line 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.

 

Official Form 122A~2 Chapter 7 Means Test Calculation page 3

 
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 49 of 55

Debtor 1 (lendy nn
FirstName} Middle Name Last Name

Scott Case number (it known)

19. ~ O209 ©-Gy

 

 

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.

In addition, you may not claim the expense for more than two vehicles.

 

Vehicle 4.. Describe Vehicle 1:

 

13a. Ownership or leasing costs using IRS Local Standard. 0.0... sssssssscreecceeneetorsenserrenses

13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e, add all

amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of each creditor for Vehicle1 Average monthly
ee me : payment
$
+ ¢$
Total average monthly payment $ Copy
9 y pay TO here>
13c. Net Vehicle 1 ownership or lease expense
Subtract line 13b from line 13a. If this amount is less than $0, enter $0. 0... keene
: Vehicle 2. Describe Vehicle 2:
13d. Ownership or leasing costs using IRS Local Standard. ....... ccc cceseeeecteeeereneeeeenanaees
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles.
Name of each creditor for Vehicle 2 ee Average monthly -
: s 2 payment”
$
+3
Total average monthly payment $ Copy
9 y pay re here™>

 

 

 

13f. Net Vehicle 2 ownership or lease expense
Subtract line 13e from 13d. If this amount is less than $0, enter $0.00... cece

14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the

 

Repeat this
amount on
line 33b.

Copy net
Vehicle 1
expense

here... > $e

Repeat this
amount on
line 33c,

Copy net
Vehicle 2
expense

here... > $

 

 

 

 

Public Transportation expense allowance regardless of whether you use public transportation. $
15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
more than the IRS Local Standard for Public Transportation. $
Official Form 122A-2 Chapter 7 Means Test Calculation page 4

 
 

Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 50 of 55

Debtor 1 Wende Lan Scott Case number (rinown f-O 3090 - Gos =}
FirstName J Middle Name Last Name

Other Necessary Expenses in ctions listed above, you are allowed | expensesfor

   

16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your $
pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs.

Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings. §

18, Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
insurance on your dependents, for a non-filing spouse’s life insurance, or for any form of life insurance other than term.

$

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative

agency, such as spousal or child support payments.

Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35, $
20. Education: The total monthly amount that you pay for education that is either required:

@ as a condition for your job, or

§ for your physically or mentally challenged dependent child if no public education is available for similar services. $
21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.

Do not include payments for any elementary or secondary school education. $
22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that

is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a

health savings account. Include only the amount that is more than the total entered in line 7.

Payments for health insurance or health savings accounts should be listed only in line 25. $

23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it + ¢
is not reimbursed by your employer.

Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

 

24, Add all of the expenses allowed under the IRS expense allowances.
Add lines 6 through 23.

 

 

 

 

Official Form 122A~2 Chapter 7 Means Test Calculation page 5

 
 

Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 51 of 55

Debtor 1 Wanda Laan Scott Case number (itknown 147 2 IO - oT Ft

First Name J Middle Name Last Name

   
  

m7 owed by the Means Test.

Additional Expense Deductions we :
include any expense allowances listed in lines 6

    

25, Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
dependents.

Health insurance
Disability insurance

Health savings account +

 

A fH Pf HF

Total

 

 

Copy total here DP cc cccseccesseeseeceenees $

 

Do you actually spend this total amount?

Cl] No. How much do you actually spend? $
Cl Yes

26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your $
household or member of your immediate family who is unable to pay for such expenses, These expenses may include
contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

27, Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
you and your family under the Family Violence Prevention and Services Act or other federal laws that apply. $
By law, the court must keep the nature of these expenses confidential.

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then fill in the excess amount of home energy costs.
You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $170.83*
per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
elementary or secondary school. $
You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher $
than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
food and clothing allowances in the IRS National Standards.
To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
this form. This chart may also be available at the bankruptcy clerk’s office.
You must show that the additional amount claimed is reasonable and necessary.

31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial + $
instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).

 

32. Add all of the additional expense deductions. $
Add lines 25 through 31.

 

 

 

 

Official Form 122A~2 Chapter 7 Means Test Calculation page 6

 
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 52 of 55

Debtor 1 en du Lt nn Scott Case number (snown__ 19 703090 ~ gy F
First Name 7 Middle Name Last Name

 

 

 

Deductions for Debt Payment
33, For debts that are secured by an interest in property that you own, including home mortgages, vehicle

loans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average monthly
Mortgages on your home: Payment
33a. Copy line 9b here . es we > $
Loans on your first two vehicles:
33b. Copy line 13b here. ............. ee . . > $
33c. Copy line 13e here. .......... . . sesessccseeneseenesseeee > $
33d. List other secured debts:
Name of eachcreditorforother = Does payment
secured debt ee include taxes:
ee or insurance?
C] No $
C) Yes
QO No $
C) Yes
C] No +§
OQ Yes
33e. Total average monthly payment. Add lines 33a through 33d... ss eseesssseneeseeareenee $ rorya
34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependents?
QC) No. Go to line 35.
C} Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amount).
Next, divide by 60 and fill in the information below.
Name ofthe creditor ——sAdenttify propertythat =~‘ Total cure “Monthly cure
ee : -securesthedebt | s,s amount -- amount
$ +60= $
$ +60= $
$ +60 = +$
Copy total
Total $ here=> $
35. Do you owe any priority claims such as a priority tax, child support, or alimony —
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
C] No. Go to line 36.
C) Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims, such as those you listed in line 19.
Total amount of all past-due priority ClalIMS «2.0.0.0... cescccsscessessnescsecssenscsenesssecssensstenes $ +60= §

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 7

 
Case 6:19-bk-03090-KSJ Doci1i1 Filed 05/13/19 Page 53 of 55

Debtor 1 leendy Lyan Scat Case number (it known)

First Name Middle Name Last Name

19-63 010-G@3 3

 

 

36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
For more information, go online using the link for Bankruptcy Basics specified in the separate
instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

C] No. Go to line 37.

( Yes. Fill in the following information.

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the

Administrative Office of the United States Courts (for districts in Alabama and

North Carolina) or by the Executive Office for United States Trustees (for all

other districts). x

To find a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form. This list may also be
available at the bankruptcy clerk’s office.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average monthly administrative expense if you were filing under Chapter 13 $ a
37. Add all of the deductions for debt payment.
Add lines 33¢ through 36. 00... cc cscssseesesssesercensseeceeserensesenensnessconsnenscosessutsesseesensassepseaanesesaasonsssesuensssseeseensasaseceessssanecennesaseerenssees
_ Total Deductions from Income
38. Add all of the allowed deductions.
Copy line 24, All of the expenses allowed under IRS $
expense allowances...
Copy line 32, All of the additional expense deductions.......... $
Copy line 37, Ail of the deductions for debt payment............. +$
Total deductions $ Copy total here ou... >
Ea Determine Whether There Is a Presumption of Abuse
39. Calculate monthly disposable income for 60 months
39a. Copy line 4, adjusted current monthly income..... $
39b. Copy line 38, Total deductions.......... -$
39c. Monthly disposable income. 11 U.S.C. § 707(b)(2). $ Copy $
Subtract line 39b from line 39a. a here>
For the next 60 months (5 years)... ccsssecessesssssnsecsrecneesecuesssessssessesuecessatsusssennesessaceaeesnesssnssseseensens x 60
. . Copy
39d. Total. Multiply line 39c by 60. se ecanssseeesnesssesenessnessineattesnneessesnisdentesnisssntesersereecsiaeanees $ here>

40. Find out whether there is a presumption of abuse. Check the box that applies:

 

 

 

(J The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to

Part 5.

( The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You

may fill out Part 4 if you claim special circumstances. Then go to Part 5.

(J The line 39d is at least $8,175*, but not more than $13,650". Go to line 41.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.

Official Form 122A~2 Chapter 7 Means Test Calculation

 

 

 

 

 
Case 6:19-bk-03090-KSJ Doc1i1 Filed 05/13/19 Page 54 of 55

Debtor 4 Wendy, Cyan Scot Case number (rinowm | 47630907 G3 F

FirstName Middie Name Last Name

 

41. 41a. Fillin the amount of your total nonpriority unsecured debt. If you filled out A
Summary of Your Assets and Liabilities and Certain Statistical Information Schedules
(Official Form 106Sum), you may refer to line 3b on that fOr... cesses eesesesscsseeecsestensseseeraneaees

 

 

$
x .25
41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(I). Copy
Multiply line 41a by 0.25. ......cccccsccsessssssssssssssesssssseeseseasesessceneees cs . $l heres> $

 

 

 

 

 

 

 

 

42, Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.

Check the box that applies:

(] Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5.

(2 Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

Part 4: Give Details About Special Circumstances

i
.

43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

C) No. Go to Part 5.

(CD Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in line 25.

You must give a detailed explanation of the special circumstances that make the expenses or income
adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
expenses or income adjustments.

 

Ave onthly expense
| or income adjustment

  

Give a detailed explanation of the special circumstances

 

$

 

 

 

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

X Whad Ld x

 

 

Signature/of Debtor 4 Signature of Debtor 2
Date °S /og / 2019 Date
MM/DD /YYYY MM/DD /YYYY

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 9
Case 6:19-bk-03090-KSJ Doci11 Filed 05/13/19 Page 55 of 55

Capital ONE BANK USA NA
PO BOX 85015

RICHMOND, VA 23285-5075
1-800-955-7070

Chrysler Capital
PO BOX 961275 FORT WORTH, TX 76161

Navient
PO BOX 9655 WILKES BARRE, PA 18773

Capital One Bank USA
15000 CAPITAL ONE DR RICHMOND, VA 23238

MACY'S/DSNB9
11 DUKE BLVD
MASON, OH 45040

Verizon Wireless
PO BOX 650051 DALLAS, TX 75265

Klarna
629 N High St, Columbus, OH 43215

Progressive Leasing
256 West Data Dr, Draper, UT 84020

Progressive Leasing
256 West Data Dr, Draper, UT 84020

Premiere Credit of North America, LLC
PO Box 199014
Indianapolis, IN 46219

Seton Hill University
1 SETON HILL DR GREENSBURG, PA 15601 BYMAILONLY

US Department of ED
PO BOX 7860 MADISON, WI 53707 BYMAILONLY
PO BOX 7860 MADISON, WI 53707 BYMAILONLY

TD BANK/ TARGET
PO BOX 673 MINNEAPOLIS, MN 55440 (888) 755-5856
